Citation Nr: 0832330	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's daughter




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1948 to November 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied service connection for cause of the veteran's 
death.  The RO issued a notice of the decision in July 2004, 
and the appellant timely filed a Notice of Disagreement (NOD) 
in October 2004.  Subsequently, in February 2005 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
April 2005, the appellant timely filed a substantive appeal.

The appellant requested a videoconference hearing on this 
matter, which was held in August 2008 where the appellant and 
her daughter presented as witnesses before the undersigned 
veterans law judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate the 
claim addressed in this decision, and of the information 
VA failed to provide and presumed prejudice has been 
rebutted.

2.	.The veteran died in November 2003; his Certificate of 
Death lists the immediate cause of death as cardiac arrest 
due to or as a consequence of arteriosclerotic heart 
disease (ASHD).

3.	At the time of his death, the veteran was service 
connected for amputation of the left great toe; fracture 
of the left glenoid fossa/scapula; scar of the left first 
metatarsal; and scar of the right thigh, all as residuals 
of gunshot wounds; he was not service connected for any 
heart condition 

4.	The medical evidence does not reflect that the veteran had 
ASHD or other heart disease during his period of active 
service or for decades thereafter, nor is there competent 
evidence of a nexus between the veteran's death-causing 
disease and any incident of service or a service connected 
disability.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  

a. Duty to Notify
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004 letter sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claim, and of the information it 
did not provide, any presumed prejudice had been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).   

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that proper VCAA notice with respect to a 
claim for Dependency and Indemnity Compensation (DIC), must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The February 2004 letter from the RO satisfies most of these 
mandates.  It informed the appellant about the type of 
evidence needed to support her claim, namely, proof that the 
condition that contributed to the veteran's death was caused 
by an injury or disease that began during his active service, 
or by a service connected disability.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the appellant, such as medical records, employment records 
and records held by any Federal agency, provided the 
appellant gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the appellant in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the 
appellant that VA would obtain a medical opinion if the RO 
determined such to be necessary to make a decision on the 
claim.  It also specifically asked the appellant to advise VA 
if she had any other evidence or information that she 
believed would support her claim.  The Board finds that the 
appellant was effectively informed to submit all relevant 
evidence in her possession, and that she received notice of 
the evidence needed to substantiate her claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  In 
addition, the February 2004 letter failed to specifically 
apprise the appellant about the disabilities for which the 
veteran was service connected at the time of his death.  
Where such errors occurred, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders, 487 F.3d at 886, 889 (recognizing 
that "VCAA notice errors are reviewed under a prejudicial 
error rule" and holding that "all VCAA notice errors are 
presumed prejudicial and . . . VA has the burden of rebutting 
this presumption"); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 111-16 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defects has been rebutted.  With 
respect to the Dingess elements, because the Board has 
determined, below, that a preponderance of the evidence 
weighs against the claim for service connection for cause of 
the veteran's death, any question about assignment of a 
disability rating or an effective date is moot.  In addition, 
with respect to the failure of the February 2004 letter to 
notify the appellant of the veteran's service connected 
disabilities, she has demonstrated actual knowledge of this 
information.  See Hearing Transcript at 4-8; Appellant's 
March 2004 Statement (stating that "I believe the recent 
death of my husband . . . was definitely brought on from his 
injuries that he suffered in the Korean War," and noting 
that the veteran received treatment for pain in the feet and 
shoulder, which "both are wound sites from the Korean War" 
and received a 60 percent evaluation for these disabilities 
at the time of his death).  Accordingly, any presumed 
prejudice has been rebutted.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the appellant prior to the June 
2004 RO decision that is the subject of this appeal in its 
February 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the claimant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding her claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

As discussed below, the record discloses no evidence that 
demonstrates that an event, injury, or disease occurred in 
service that contributed to or caused the veteran's death, or 
that the death-causing disorder became manifest within an 
applicable presumptive period.  The medical evidence shows 
that the veteran died of heart disease.  There is no medical 
evidence of heart disease during service or for decades 
thereafter.  There is no competent evidence of a nexus 
between the veteran's fatal heart disease and service.  
Additionally, the competent evidence of record bears no 
indication that the veteran's death-causing heart disease may 
have been associated with a service connected disability.  
Under these circumstances, there is no duty to provide a 
medical opinion to resolve this claim.  See McLendon, 20 Vet. 
App. at 81.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Cause of Death
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include cardio-vascular renal disease, 
hypertension, and arteriosclerosis, among others.  38 C.F.R. 
§§ 3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. § 3.307(a)(1).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis

a. Factual Background
The veteran's July 1948 Physical and Mental Examination 
indicates that he had a blood pressure of 120/80.  

A May 1952 Radiographic Report indicates that the veteran had 
a normal heart and lungs.  An examination of his respiratory 
system also yielded normal results.  At this time the veteran 
received diagnoses only of acquired absence of the left great 
toe and distal end of the first metatarsal bone, a painful 
scar over the first metatarsal of the left foot, residuals of 
a fracture of the glenoid fossa and neck of the left scapula, 
two asymptomatic scars in the right thigh, and acne vulgaris 
of the back.  

During his lifetime the veteran was service connected for 
amputation of the left great toe, fracture of the left 
glenoid fossa/scapula, scar of the left first metatarsal, and 
scar of the right thigh, all as residuals of gunshot wounds.  

A September 1990 private medial note conveys that the veteran 
had probable gastrointestinal chest pain/heart burn.  Another 
private chest X-ray taken at this time indicated that the 
heart was normal.  Based on these data, the examiner 
diagnosed the veteran with arteriosclerotic vascular disease, 
with chest otherwise essentially normal for age.    

In a March 1993 statement the veteran conveyed that his 
service connected disabilities (i.e., residuals of gunshot 
wounds) had become very painful, causing pain when walking, 
and an April 1993 VA medical note indicates that the veteran 
continued to have left foot pain.  He also stated that he 
burped frequently with hyperacidity.  

In January 1994 the veteran submitted to a VA joints 
examination.  He stated that he could not walk properly 
because of his amputated left great toe, which caused him to 
wear out his shoes rapidly.  He had chronic pain.    

A September 1994 chiropractic note indicates that the veteran 
had neck problems, and that he engaged in a light exercise 
program and performed light manual labor.  The veteran also 
rated his general stress level as "no stress."  

In a February 1994 decision, the RO had denied service 
connection for chest pain in the area of a gunshot wound to 
the upper torso, which exited through the left scapula area, 
and as well as other disorders.     

A May 1994 private chest X-ray indicates that the veteran's 
heart size was within the upper limits of normal without 
evidence of overt heart failure.  The examiner at this time 
saw no clear acute cardiopulmonary process.    

As reflected in an August 1995 VA joints examination, the 
veteran complained of having pain in the left foot, with 
exacerbation caused by walking and standing on hard surfaces.  
He could walk for a longer period of time on softer surfaces 
before having to rest.  

A June 1999 VA medical note conveys that the veteran sought 
treatment for his service connected residuals of his gunshot 
wounds.  At this time he weighed 245 pounds and had a blood 
pressure of 153/86.  

A March 2001 private medical record indicated that the 
veteran exercised several hours per day, and that he would 
bike, use a rowing machine, and a treadmill.  He complained 
that he had a sore knee.

Private medical reports spanning January 2002 through 
September 2003 reflect that the veteran received treatment 
for neck pain, back pain, burning sensation in the stomach 
diagnosed as esophagitis with reflux, and a skin disorder of 
the scalp.  For this time period, the veteran's weight varied 
from 236 pounds in January 2002 to 247 pounds in September 
2003.  He had a height of 5 feet, 8 inches, and had blood 
pressure readings ranging from a low of 132/70 in June 2002 
to a high of 186/82 in April 2003.  

The veteran died on November [redacted], 2003.  The Certificate of 
Death lists the immediate cause of death as cardiac arrest 
due to or as a consequence of arteriosclerotic heart disease 
(ASHD).

A November [redacted], 2003 Death Investigation Report notes that the 
veteran had been elk hunting with family and friends.  This 
report also noted that the veteran had shot an elk 
approximately two miles from camp, and that when his hunting 
party was preparing the elk for transport, the veteran had 
sit down to rest and died.  The investigator recognized that 
the veteran had numerous injuries that limited him from 
strenuous activities and that he also was obese.  

The appellant, during her August 2008 videoconference 
hearing, an April 2004 statement, March 2004 NOD, and through 
her accredited representative's November 2006 VA Form 646, 
has offered her belief that that the veteran's service 
connected disabilities added stress to his heart, as these 
disabilities rendered him unable to exercise.  The inability 
to exercise, in turn, weakened his heart, thereby causing him 
to have a fatal heart attack.  See Hearing Transcript at 9, 
17, 19.  The daughter of the appellant offered similar views 
in her March 2004 correspondence.   




b. Discussion
The Board determines that the evidence preponderates against 
the appellant's claim.  In particular, during the veteran's 
lifetime he was not service connected for any heart disorder, 
to include his death-causing ASHD, which weighs against the 
claim.  Additionally, the veteran's service medical records 
are negative of any complaints of, treatment for or diagnosis 
of a heart disease, and his ASHD was first diagnosed decades 
post service in 1990.  Such a significant lapse in time 
preponderates against the claim, and further falls well 
outside the applicable one-year presumptive period for 
chronic cardiovascular diseases under 38 C.F.R. §§ 
3.307(a)(3) and 3.309(a).  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  There is no 
medical evidence or competent opinion that suggests a nexus 
between the veteran's fatal heart disease and service or that 
supports a finding that a service-connected disability caused 
or aggravated his heart disease.

The Board also acknowledges the appellant's contention about 
the cause of the veteran's death.  She asserts, in essence, 
that the veteran was unable to exercise due to his service-
connected residuals of gunshot wounds and as a result he 
gained weight, which in turn materially contributed to his 
heart disease and death.  There is medical evidence to show 
that the veteran was overweight and had some limitations due 
to his service-connected amputation of the left great toe, 
although it was reported in a March 2001 private medical 
record that he exercised several hours per day, and that he 
would bike, use a rowing machine, and a treadmill.  In any 
event, there is no medical evidence or competent opinion to 
support the appellant's proximate cause argument.  As a 
layperson, she is not competent to provide a medical opinion 
about diagnosis or causation of heart disease.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  While the appellant is 
certainly competent to describe matters perceived within her 
personal knowledge, without an indication in the record that 
she has had the relevant medical training, she is not 
competent to provide an opinion on whether any etiological 
relationship exists between the heart disease that led to the 
veteran's death and his service connected disabilities or his 
active service.  As a result, her own assertions are not 
probative to the critical issue in this case of whether the 
veteran's death was related to his active service or a 
service connected disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection for the cause of the veteran's death is 
not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Board parenthetically notes that should the appellant 
obtain medical evidence or a medical opinion that would 
support her statement that the veteran's death-causing heart 
disorder was related to his service connected disabilities, 
she can submit such evidence in support of an application to 
reopen her claim for service connection for cause of the 
veteran's death.           


ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


